United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1493
Issued: February 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 12, 2007 merit decision concerning her schedule award
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she has more
than three percent impairment of the left upper extremity and any impairment of the right upper
extremity.

FACTUAL HISTORY
On March 21, 2001 appellant, then a 53-year-old mail processor, filed an occupational
disease claim indicating that she injured her arms while in the performance of her federal duties.
On October 12, 2001 the Office accepted her claim for tendinitis of right and left shoulders.1
Appropriate treatment and compensation benefits were authorized.
On December 10, 2003 appellant filed a claim for a schedule award. In an August 12,
2002 impairment evaluation, Dr. David Weiss, an osteopath, presented findings on examination
of appellant’s wrists and elbows as well as findings on grip strength and pinch key unit testing.
He applied the American Medical Association, Guides to the Evaluation of Permanent
Impairment2 (hereinafter A.M.A., Guides) to appellant’s grip strength deficit and pain-related
complaints to find 13 percent permanent impairment to each upper extremity.
On March 4, 2004 the Office referred appellant to Dr. Anthony W. Salem, a Boardcertified orthopedic surgeon, for a second opinion. In a report of the same date, Dr. Salem
examined appellant and found no objective evidence of any residual due to the accepted
conditions.
On October 29, 2004 the Office determined that a conflict in medical opinion arose
between Dr. Weiss and Dr. Salem as to whether appellant had residual or impairment due to her
accepted conditions. She was referred, together with a statement of accepted facts, a list of
questions and a copy of the medical record, to Dr. Menachem M. Meller, a Board-certified
orthopedic surgeon, for an impartial medical evaluation.
In a November 19, 2004 report, Dr. Meller noted findings on examination. Left and right
lateral rotation was 65 degrees bilaterally, all fully and completely normal without any stated
complaints or visible discomfort. Extension was 40 degrees. Shoulder motion was 170 degrees
flexion, 160 degrees abduction and 40 degrees extension. Dr. Meller opined that appellant had
subjective discomfort in the left wrist as well as the left shoulder blade. The shoulder blade was
described as stiff, but was objectively normal and the left wrist did not correlate with appellant’s
examination and complaints. Dr. Meller stated that there was nothing to suggest that any of the
diagnostic conditions, such as the bilateral shoulder tendinitis or the tenosynovitis of the left
wrist and hand were clinically active. He characterized appellant’s subjective aches and pains as
being due to significantly advanced age, proximity to retirement, obesity, deconditioning,
diabetes and a passive sedentary existence. Dr. Meller opined that the work-related injury had
completely resolved without any residuals. He advised that she required no further treatment
with regard to the work injury and could return to full-unrestricted duty without any restrictions.
On January 8, 2005 an Office medical adviser reviewed the medical evidence of record,
including Dr. Meller’s November 19, 2004 report. He noted that Dr. Meller’s evaluation was
normal with subjective complaints only and with complete resolution of the work-related injury.
Based on Figure 18.1, page 573 of the A.M.A., Guides, and the Office medical adviser
1

Under claim number xxxxxx676, appellant has an accepted condition for tendinitis of the right hand and wrist.

2

A.M.A., Guides (5th ed. 2001).

2

recommended three percent pain impairment for the left upper extremity and no permanent
impairment of the right upper extremity. He stated that the maximum medical improvement was
reached November 19, 2004.
By decision dated January 18, 2005, the Office granted appellant a schedule award for
three percent impairment of the left upper extremity. The period of the award ran for 9.36 weeks
from November 19, 2004 to January 23, 2005.
On January 21, 2005 appellant’s attorney disagreed with the January 18, 2005 decision
and requested an oral hearing, which was held November 17, 2005. By decision dated
February 6, 2006, the Office’s January 18, 2005 decision was vacated and the case remanded for
the Office medical adviser to provide an assessment of appellant’s impairment based on
Dr. Meller’s report.
On September 21, 2006 the Office referred the case record to its Office medical adviser
and requested that he provide an assessment of appellant’s impairment consistent with the
instructions from the hearing representative. In a September 21, 2006 report, the hearing
representative indicated that appellant was thoroughly evaluated by Dr. Meller, who specifically
looked for any residuals of the accepted work-related injury/accepted conditions and who
indicated that the work-related injury had resolved fully and completely without any residuals
impairments. The Office medical adviser further indicated that the hearing representative had
indicated that Chapter 18 should not be used to evaluate pain, which was used in finding the
three percent upper extremity impairment for pain. Thus, he concluded there were no ratable
impairments related to any work-related injury.
By decision dated September 26, 2006, the Office denied appellant’s claim for an
additional schedule award.
In a September 28, 2006 letter, appellant disagreed with the Office’s September 26, 2006
decision and requested an oral hearing, which was held February 6, 2007. By decision dated
April 3, 2007, an Office hearing representative set aside the September 26, 2006 decision and
remanded the case for clarification of Dr. Meller’s opinion. The Office hearing representative
noted that, while Dr. Meller concluded that appellant had no impairment of either upper
extremity due to her accepted bilateral shoulder tendinitis, the range of motion measurements he
reported for both shoulders would justify a three percent bilateral impairment rating under
figures 16-40 and 16-42 of the A.M.A., Guides.
In an April 5, 2007 letter, the Office requested that Dr. Meller clarify his opinion
regarding whether appellant had any permanent impairment of either upper extremity due to her
accepted condition of bilateral shoulder tendinitis.
In an April 22, 2007 report, Dr. Meller advised that appellant’s range of motion findings
noted in his November 19, 2004 evaluation were in his opinion, within normal limits and would
be the equivalent of what the A.M.A., Guides consider full and unrestricted. He stated that he
was unable to objectively verify any restrictions due to tendinitis on both shoulders. Dr. Meller
advised that tendinitis was basically inflamed tissue and appellant did not exhibit any
apprehension, guarding, dyssynergy or irregularity of movement on examination. On specific

3

provocation, appellant noted a little stiffness to the shoulder. Dr. Meller advised that one would
expect a little stiffness in the shoulder due to appellant’s age, diabetic condition of 12 years and
fact that she did not engage in exercise or fitness. He further stated that those types of
complaints typically respond to Celebrex, which she indicated was quite effective. Although
appellant might have some achiness in the shoulders, Dr. Meller opined that her complaints were
not due to tendinitis, but rather due to age, wear and tear, diabetes and perhaps deconditioning.
He reiterated that appellant did not have any impairment using the A.M.A., Guides and
apportioned zero impairment to her work-injury relating to the shoulder.
On May 17, 2007 the Office requested its Office medical adviser to review Dr. Meller’s
reports. In a May 20, 2007 report, the Office medical adviser concluded there were no ratable
impairments or residuals from the accepted conditions which would restrict appellant’s
shoulders. He noted that the accepted condition was bilateral shoulder tendinitis and section
16.7d, page 507 of the A.M.A., Guides did not allow for an impairment rating based upon
tendinitis. The Office medical adviser also concurred that there was no medical condition
restricting appellant’s shoulders range of motion and there were no residuals from the accepted
condition. He also stated that the A.M.A., Guides were not the absolute authority for what a
normal range of motion values for shoulder motion were and advised he did not find anything
incorrect or outside the norm when Dr. Meller discussed why he choose a value for the normal
shoulder range of motion movements which were different from that of the A.M.A., Guides.
By decision dated May 21, 2007, the Office denied the claim for an increased schedule
award for the left upper extremity and denied an award for the right upper extremity.
On May 24, 2007 appellant disagreed with the Office’s May 21, 2007 decision and
requested an oral hearing, which was held September 28, 2007. By decision dated December 12,
2007, the Office hearing representative affirmed the Office’s May 21, 2007 decision.
Determinative weight was accorded to Dr. Meller, the impartial medical examiner.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5

3

5 U.S.C § 8107.

4

20 C.F.R § 10.404 (2002).

5

A.M.A., Guides 250 (5th ed. 2001); see B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

4

Section 8123(a) of the Act provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS
The Office accepted appellant’s claim for tendinitis of right and left shoulders. It issued a
schedule award for three percent impairment of appellant’s upper left extremity, but denied her
claim for an upper right extremity schedule award. The issue is whether appellant has
established that she has more than the three percent left upper extremity impairment or any
permanent impairment to her right upper extremity causally related to her accepted injuries.
The Office determined that a medical conflict existed between Dr. Weiss, appellant’s
treating physician, and Dr. Salem, the Office referral physician, concerning the extent of any
permanent impairment to the upper extremities due to the accepted bilateral shoulder condition.8
Dr. Weiss diagnosed conditions affecting both upper extremities as work related and opined that
appellant had a 13 percent impairment of each upper extremity due to decreased grip strength
and pain caused by those conditions. Dr. Salem opined that appellant had no impairment of
either upper extremity based on the results of an objectively normal examination. He concluded
that appellant recovered without residuals from the accepted bilateral shoulder condition. To
resolve this conflict, the Office referred appellant to an impartial medical examiner, Dr. Meller, a
Board-certified orthopedic surgeon.
In a November 19, 2004 report, Dr. Meller reviewed the medical evidence and presented
examination findings, including rotation, extension and range of motion findings. He stated that,
while appellant had subjective discomfort in the left wrist and left shoulder blade, there was
nothing to suggest that the work-related condition of bilateral shoulder tendinitis or tenosynovitis
of the left wrist and hand were clinically active. Dr. Meller opined appellant’s work-related
injury had resolved without residuals and her subjective aches and pains were due to other
factors such as advanced age, obesity, deconditioning, diabetes and a passive sedentary
existence. He further opined no further medical treatment was necessary. In an April 22, 2007
supplemental report, Dr. Meller again stated that he did not find any impairment under the
A.M.A., Guides as he was unable to objectively verify any restrictions due to the work-related
tendinitis on both shoulders.9 He explained that tendinitis was inflamed tissue and appellant did
6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

See Geraldine Foster, 54 ECAB 435 (2003).

9

It was proper for the Office to secure a supplemental report from Dr. Meller as the Board has held that, when the
Office obtains an opinion from an impartial medical specialist for the purpose of resolving a conflict in the medical
evidence and the specialist’s opinion requires clarification or elaboration, the Office must secure a supplemental
report from the specialist to correct the defect. V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).

5

not exhibit any of the signs indicative of an inflammation on examination. Dr. Meller further
explained that appellant’s stiffness in her shoulder was not due to tendinitis, but rather were due
to other factors such as age, wear and tear, diabetes and deconditioning. He additionally advised
that the measurements he took were equivalent of what the A.M.A., Guides would consider full
and unrestricted and were not attributable to the work-related injury. Dr. Meller provided a zero
impairment rating for appellant’s upper extremities. The Board finds that Dr. Meller’s medical
opinion is sufficient to represent the weight of the medical opinion evidence because it is well
rationalized and based on proper factual and medical background. The Office properly relied on
this medical opinion in denying appellant’s claim of an increased schedule award for her left
upper extremity and in denying her claim for the right upper extremity.
An Office medical adviser applied Dr. Meller’s findings to the A.M.A., Guides and
determined that appellant had three percent impairment for pain under Chapter 18 of the A.M.A.,
Guides. However, the Board notes that Dr. Meller’s referee report establishes that any
symptoms or pain that appellant experienced were not due to the accepted condition. Thus, any
impairment due to pain was not causally related to the accepted employment conditions.
Furthermore, the Board has noted that physicians should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in other chapters of the A.M.A., Guides.10
On appeal, appellant contends that Dr. Meller did not take into account appellant’s
diabetic condition in calculating the schedule award. Appellant’s counsel properly notes that in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
to be included.11 However, in this case, there was no ratable impairment due to the accepted
employment injury.12 Appellant, therefore, is not entitled to any impairment arising out of
complications from her diabetic condition or any other condition that may have preexisted her
accepted employment injury.
CONCLUSION
The Board finds that appellant has not established that she has more than a three percent
left upper extremity impairment or that she has any impairment of her right upper extremity.

10

Frantz Ghassan, 57 ECAB 349 (2006).

11

Beatrice L. High, 57 ECAB 329 (2006); Michael C. Milner, 53 ECAB 446 (2002); Lela M. Shaw, 51 ECAB
372 (2000).
12

See Thomas P. Lavin, 57 ECAB 353 (2006) (where the claimant did not demonstrate any permanent
impairment caused by the accepted occupational exposure, the claim was not ripe for consideration of any
preexisting impairment).

6

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

